DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on March 19, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259).
Claim 1, Ogata discloses (Figs. 3-25) a method for manufacturing a 1.5T SONOS flash memory, comprising: 	S1: providing a semiconductor substrate (S1 forming a semiconductor substrate 1, Para [0175]), forming a field oxide layer (S2 forming isolation film 2 which may be silicon oxide, Para [0176] –[0177]) on the semiconductor substrate (2 formed on 1), isolating to form a plurality of active regions by the field oxide layer (2 forms active regions AR1-AR3, Para [0176]), and then performing a well implantation process in the plurality of active regions to form a P well or an N well (S3 forming p wells PW1-PW3 through implantation, Para [0178]); 	S2: forming a gate oxide layer (S4, forming insulating film 3 used for gate insulating film, Para 3 formed on 1); 	S3: forming a first polysilicon gate layer (S5, forming conductive film 4 which may be polysilicon, Para [0184] – [0185]); 	S4: defining a position of a memory gate by means of a photolithography process and an etching process (Fig. 6, portion of 1A is defined through photolithography and etching, Para [0189]), etching away the first polysilicon gate layer in the area of the position of the memory gate (4 is etched away, Para [0192]), and stopping etching on the gate oxide layer to define a formation area of the memory gate (3 can remain in 1A and then removed, Para [0195]);	S5: cleaning away the gate oxide layer in the formation area of the memory gate on the semiconductor substrate to expose the semiconductor substrate (Fig. 6, 3 is removed and 1 is exposed), and then sequentially depositing an ONO layer (Fig. 7, 6 insulating film ONO deposited, Para [0092]) and a second polysilicon gate layer (7, conductive film may be polysilicon, Para [0097]); 	S6: performing a planarization process on the second polysilicon gate layer, and stopping the planarization process on the ONO layer (7 is formed on 6 and etched back (under broadest reasonable interpretation (BRI) etch backed is considered a planarization process) and etching does not reach layer 6, Para [0203] – [0206]); 	S7: cleaning away the ONO layer on the first polysilicon gate layer (Fig. 9, 6 is cleaned away from top of 4), and then forming a gate structure of a logic device and a gate structure of a device by means of a photolithography process and an etching process (Fig. 25, through photolithography and etching processes, 15a of low voltage MISFET 1C and control gate 4 and memory gate 7 of 1A, Para [0319]); and 	S8: completing a subsequent process of the SONOS device and the logic device to complete manufacturing of the SONOS flash memory (device is finished by Fig. 25, Para [0317]).	Ogata does not explicitly disclose a 1.5T flash memory.  	However, Yang discloses a 1.5T Flash memory (Col. 3, lines: 4-23).Claim 2, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata discloses wherein in step S1, an active region of the logic device and an active region of the 1.5T SONOS device are formed by isolating by the field oxide layer (isolation film 2 separates device region 1A from logic region 1C, Para [0174] – [0176]).	Claim 3, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata discloses wherein the active region of the logic device comprises an active region of a core device and an active region of an input-output device (region 1C may have input/output circuit and processor core region, Para [0077]).	Claim 9, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata discloses wherein in step S2, the gate oxide layer is formed by means of an oxidation process (3 is formed by thermal oxidation, Para [0182]).	Claim 10, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata discloses wherein in step S3, the first polysilicon gate layer is formed by means of a deposition process (4 is formed by CVD, Para [0185]).	Claim 13, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata discloses (Figs. 6-7) wherein in step S5, the gate oxide layer (3) in the formation area of the memory gate on the semiconductor substrate is cleaned away to expose the semiconductor 3 is cleaned away in portion of 1A as shown in Fig. 6 to expose 1), and then the ONO layer is deposited such that the ONO layer covers the surface of the exposed semiconductor substrate and the surface of the exposed first polysilicon gate layer (Fig. 7, 6 is deposited to cover exposed 1 and exposed surface of 4).	Claim 14, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 13.	Ogata discloses wherein the gate oxide layer in the formation area of the memory gate on the semiconductor substrate is cleaned away ((3 is cleaned away in portion of 1A as shown in Fig. 6 to expose 1).	Ogata does not explicitly disclose the gate oxide layer is cleaned away by hydrogen fluoride (HF).	However, Ogata discloses wet etching with HF to clean substrate surfaces (Para [0179]).		Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the cleaning through wet-etching using HF as it the predictable result of allowing for the selection of a known wet etchant on its suitability for the intended step as a  cleaning etchant, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.		Claim 18, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata discloses wherein in step S7, the gate structure of the 1.5T SONOS device comprises a gate structure of the memory gate (7/6, memory gate/insulating film, Para [0097]) and a gate structure of a select gate (4/GIc, control gate electrode/gate insulating film, Para [0091], [0096]), the gate structure of the memory gate comprises an ONO layer and a polysilicon layer on the ONO layer (7 is memory gate, 6 is ONO stack), and the gate structure of the select gate comprises a gate oxide layer and a polysilicon layer on the gate oxide layer (4 is polysilicon, and GIc is silicon oxide, Para [0091], [0096]).Claim 20, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata discloses after step S4, further comprising step S41: performing adjustment and injection of a threshold voltage Vt in the formation area of the memory gate (during write step electrons are injected to memory gate electrode 7 at a specific voltage, Para [0163]).	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in further view of McPartland (US Pat. No. 6,324,095).
Claim 4, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 3.	Ogata in view of Yang does not explicitly disclose wherein in step S2, the gate oxide layer comprises a first gate oxide layer in the active region of the 1.5T SONOS device and a second gate oxide layer in the active region of the core device, and the first gate oxide layer is thicker than the second gate oxide layer.	However, McPartland discloses gate oxides in memory cells thicker than gate oxide in a core device (Col. 1, lines: 33-40).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the gate oxide of the SONOS device to have a thicker gate oxide than the core region of the logic circuit as it minimizes leakage charge (McPartland, Col. 1, lines: 33-40).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in view of McPartland (US Pat. No. 6,324,095) in further view of Iyer (US 2002/0003252).
	Claim 5, Ogata in view of Yang and McPartland discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 4.Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in view of McPartland (US Pat. No. 6,324,095) in further view of Loiko (US 2015/0348786).	Claim 6, Ogata in view of Yang and McPartland discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 4.	Ogata in view of Yang and McPartland does not explicitly disclose wherein the thickness of the second gate oxide layer is between 15 A and 35 A.	However, Loiko discloses a gate dielectric of a logic circuit may have a predetermined thickness of 5 to 50 angstroms (Para [0017]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of gate oxide thickness Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in further view of Fang (US 2007/0279987).	Claim 7, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 3, wherein in step S2, the gate oxide layer further comprises a gate oxide layer in the active region of the input-output device (region 1C has gate insulating film GIL that may be part of input/output circuits, Para [0077], [0125]).	Ogata in view of Yang does not explicitly disclose the thickness of the gate oxide layer in the active region of the input-output device is the same as that of the gate oxide layer in the active region of the 1.5T SONOS device.	However, Fang discloses a gate oxide of a memory cell with the same thickness as gate oxide of input/output transistors (Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the same thickness of the input/output transistor gate oxide to the gate oxide of the memory cell as it results in data retention of 20 years (Fang, Para [0031]).	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in view of McPartland (US Pat. No. 6,324,095) in further view of Fang (US 2007/0279987).Claim 8, Ogata in view of Yang and McPartland discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 4, wherein in step S2, the gate oxide layer further comprises a gate oxide layer in the active region of the input-output device (region 1C has gate insulating film GIL that may be part of input/output circuits, Para [0077], [0125]).	Ogata in view of Yang and McPartland does not explicitly disclose the thickness of the gate oxide layer in the active region of the input-output device is the same as that of the gate oxide layer in the active region of the 1.5T SONOS device.	However, Fang discloses a gate oxide of a memory cell with the same thickness as gate oxide of input/output transistors (Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the same thickness of the input/output transistor gate oxide to the gate oxide of the memory cell as it results in data retention of 20 years (Fang, Para [0031]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in further view of Chung (US 2003/0201491).
Claim 15, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 13.	Ogata discloses herein the ONO layer is deposited and formed by means of a chemical vapor deposition (CVD) process or an atomic layer deposition (ALD) manner (6 is formed by CVD, Para [0201]).	Ogata in view of Yang does not explicitly disclose the ONO layer is deposited and formed by means of a low pressure chemical vapor deposition (LPCVD) process.	However, Chung discloses forming ONO layer with LPCVD (Para [0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the LPCVD process of Chung as it allows more control of the oxide layer thickness (Chung, Para [0033]).Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in further view of Kawashima (US 2009/0095995).	Claim 16, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata in view of Yang does not explicitly disclose wherein the thickness of the second polysilicon gate layer is greater than the thickness of the first polysilicon gate layer.	However, Kawashima discloses (Figs. 10-12) the thickness of a second polysilicon gate layer (Figs. 10-11, 20, polysilicon film, Para [0144]) is greater (before etch back in Fig. 12, 20has a greater vertical thickness than 15) than the thickness of a first polysilicon gate layer (15, n-doped polysilicon, Para [0138]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second polysilicon gate to have a greater vertical thickness than the first polysilicon gate before the etch back as it must scale the full vertical thickness of the first polysilicon gate thickness when deposited as shown in Figs. 10-11 of Kawashima. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in further view of Wong (US 2004/0102026).	Claim 17, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 13.	Ogata discloses (Fig. 7) wherein the ONO layer (6) sequentially comprises a first silicon oxide layer (6a, silicon oxide film, Para [0199]), a silicon nitride layer (6b, silicon nitride film, Para [0201]), and a second silicon oxide layer (6c, silicon oxide film, Para [0201]) from bottom to top (6a formed then 6b then 6c, Para [0199]),	Ogata in view of Yang does not explicitly disclose the first silicon oxide layer is a tunneling oxide 12A/12B/12C, triple stack ONO, Para [0007]) with a first silicon oxide layer is a tunneling oxide layer of the device (12A, tunnel oxide, Para [0007]), the silicon nitride layer is a data storage medium layer (12B, nitride memory storage layer, Para [0007]), and the second silicon oxide layer is a blocking oxide layer (12C, blocking oxide layer, Para [0007]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the tunneling/storage/blocking layout of the ONO of Wong as it is suitable for applications requiring large temperature variation and radiation hardening (Wong, Para [0007]).	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in further view of Tu (US 2007/0063251).	Claim 19, Ogata in view of Yang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 1.	Ogata in view of Yang does not explicitly disclose wherein in step S7, the gate structure of the logic device and the gate structure of the 1.5T SONOS device are formed by using one photomask through one time of the photolithography process and etching process.	However, Tu discloses forming gates of a logic and memory section of a device utilizing one single mask (Para [0036], Claim 5).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply a singular mask to the formation of logic and memory sections of the device as it simplifies the manufacturing process by utilizing less steps and materials.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in view of Fang (US 2007/0279987) in further view of Fumitake (US 2011/0156123)	Claim 11, Ogata in view of Yang and Fang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 7.	Ogata in view of Yang and Fang does not explicitly disclose wherein the first polysilicon gate layer is formed by means of a low pressure chemical vapor deposition (LPCVD) process.	However, Fumitake discloses forming polysilicon gate layers using an LPCVD process (Para [0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the LPCVD process of Fumitake to the formation of polysilicon gates as the process is capable of forming layers less than 1000 angstroms (Fumitake, Para [0033]).	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0133394) in view of Yang (US Pat. No. 10,128,259) in view of McPartland (US Pat. No. 6,324,095)  in view of Fang (US 2007/0279987) in further view of Fumitake (US 2011/0156123)	 Claim 12, Ogata in view of Yang, McPartland and Fang discloses the method for manufacturing a 1.5T SONOS flash memory according to claim 8.	Ogata in view of Yang, McPartland and Fang does not explicitly disclose wherein the first polysilicon gate layer is formed by means of a low pressure chemical vapor deposition (LPCVD) process.	However, Fumitake discloses forming polysilicon gate layers using an LPCVD process (Para [0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the LPCVD process of Fumitake to the formation of polysilicon gates as the process is capable of forming layers less than 1000 angstroms (Fumitake, Para [0033]).

Conclusion	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 2018/0315764) discloses that etch-back is a planarization operation (Para [0029]).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819